DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-11 and 21-29 have been considered but are moot because they do not apply to the new ground of rejection.

Claim Objections
Claim 29 objected to because of the following informalities:  Claim 29 as currently filed does not properly depend from another claim and is not written in proper independent form.  Applicant states on page 6 of their response that claim 29 now depends from claim 22 and accordingly it being interpreted to depend from claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the information about the distance between the upper contact surface and the lower contact surface at each of the plurality of points" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 22, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2010/0262160) in view of Trabish et al. (US 2018/0177612).
Regarding claim 1, Boyden et al., in various embodiments, disclose an interbody tool fig. 3 (300), comprising: an upper portion (see fig. below) comprising an upper contact surface (see fig. below) and a plurality of upper legs [0033, 0035 “distraction rod”]; a lower portion comprising a lower contact surface (see fig. below) and a plurality of lower legs [0033, 0035 “distraction rod”], each of the lower legs moveably connected to one of the upper legs [0035]; a plurality of gauges [0033], each gauge configured to measure a position of one of the plurality of upper legs relative to a corresponding one of the plurality of lower legs [0067, “…distraction device including a pressure sensor or a strain gauge… configured to detect… position change of the orthopedic structure…”]; at least one actuator [0035] configured to selectively push the upper portion away from the lower portion; and at least one sensor for measuring a force exerted by the at least one actuator [0058, “… to control actuation of the… at least one adjustment mechanisms…one or more sensors are configured to communicate with the controller to report a sensed condition…”]; a processor [0088]; and a memory for storing instructions for execution by the processor [0093-0094], that, when executed, cause the processor to transmit data from at least one of the plurality of gauges or the at least one sensor [0035], [0093-0094]. 

    PNG
    media_image1.png
    390
    599
    media_image1.png
    Greyscale

While Boyden et al. do not disclose all these details in a single embodiment, Boyden et al. do teach that the features can be “combined to achieve a particular functionality… to achieve the desired functionality…” [0109]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the various features taught over numerous embodiments to allow for an orthopedic implant that distracts/adjust distances between the implant surfaces and sense various measurements associated with the procedure (i.e., force, distance, etc.). 	Additionally, Boyden et al. disclose that the processor and memory can be used in automatic applications [0035] to perform predetermined functions in response to sensed data [0030], [0035], but fails to expressly teach or disclose that the acutomatic applications and predetermined functions are performed by a robot.
Trabish et al. disclose an interbody tool (figures 1-52) wherein the tool includes upper (38) and lower (34) contact surfaces, a gauge, actuator (22/24), sensor (¶62) a processor (¶68, ¶74, ¶101, ¶184-187) and memory (158, figure 15) for storing instructions for executions by the processor to transmit data to a robot (¶200-202).  The robot replaces direct hand control by the surgeon which provides smoother and more accurate control of the interbody tool and can shorten the time of surgery that reduces the time a patient is under anesthesia (¶200) thereby enhancing performance and reliability of the joint installation (¶202). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed processor and memory to, when executed, transmit the data to a robot as taught by Trabish et al. as the use of the robot replaces direct hand control by the surgeon which provides smoother and more accurate control of the interbody tool and can shorten the time of surgery that reduces the time a patient is under anesthesia thereby enhancing performance and reliability of the joint installation. 	Regarding claim 2, Boyden et al. disclose the plurality of upper legs comprises three upper legs [0035 “adjustment mechanism, e.g. distraction rod”, 0057, “… three adjustment mechanisms” 220A, 220B, 220C]. 
Regarding claim 3, Boyden et al. disclose each of the plurality of upper legs is connected to the upper portion via a joint fig. 2 (@230). 
Regarding claim 9, Boyden et al. disclose the instructions [0093-0094] executed by the processor [0088], further causes the processor to deactivate the at least one actuator when the force, as measured by the at least one sensor, reaches a predetermined threshold [0035], [0068, “forces or stresses on the device can be monitored and used to determined whether it may be necessary… to otherwise reduce motion.”].
Regarding claim 10, Boyden et al. disclose the at least one actuator comprises a plurality of actuators [0033], each positioned proximate one of the plurality of upper legs and a corresponding one of the plurality of lower legs [0034-0035].  	Regarding claim 11, Boyden et al. disclose the at least one actuator comprises a scissor jack [0067, “distraction jack”]. 
Regarding claim 22, Boyden et al. disclose an interbody tool fig. 2 (230), comprising: an upper portion comprises an upper contact surface (see fig. above); a lower portion comprising a lower contact surface (see fig. above); a plurality of gauges fig. 2 (230) positioned at a plurality of points between the upper contact surface and the lower contact surface [0033]; a wireless communication interface (¶31, ¶72, ¶87, ¶89, ¶94) configured to enable the tool to communicate; at least one actuator configured to selectively adjust a distance between the upper contact surface and the lower contact surface [0093]; and at least one sensor for measuring a characteristic of the at least one actuator [0034]. 	Trabish et al. disclose an interbody tool (figures 1-52) wherein the tool includes upper (38) and lower (34) contact surfaces, a gauge, actuator (22/24), sensor (¶62) a wireless communication interface (¶31, ¶72, ¶87, ¶89, ¶94) configured to enable the tool to communicate with a robot (¶200-202).  The robot replaces direct hand control by the surgeon which provides smoother and more accurate control of the interbody tool and can shorten the time of surgery that reduces the time a patient is under anesthesia (¶200) thereby enhancing performance and reliability of the joint installation (¶202). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed wireless communication interface to be configured to enable the tool to communicate with a robot as taught by Trabish et al. as the use of the robot replaces direct hand control by the surgeon which provides smoother and more accurate control of the interbody tool and can shorten the time of surgery that reduces the time a patient is under anesthesia thereby enhancing performance and reliability of the joint installation. 	Regarding claim 23, Boyden et al. disclose the at least one actuator comprises at least one of a scissor jack [0067, “distraction jack”], a pneumatic actuator, a hydraulic actuator, or one or more electromagnets. 
Regarding claim 26, Boyden et al. disclose a processor [0088]; and a memory for storing instructions [0093, 0094] for execution by the processor, that, when executed, cause the processor to: receive data corresponding to the characteristic from the at least one sensor [0035]; and determine whether to deactivate the at least one actuator based on the data [0035], [0093-0094]. 
Regarding claim 27, Boyden et al. disclose the characteristic comprises a force, and wherein the interbody tool further comprises: a processor [0088]; and a memory for storing instructions [0093, 0094] for execution by the processor, that, when executed, cause the processor to: deactivate the at least one actuator when the force, as measured by the at least one sensor, reaches a predetermined threshold [0068, “forces or stresses on the device can be monitored and used to determined whether it may be necessary… to otherwise reduce motion.”].
Regarding claim 28, Boyden et al. disclose a processor [0088]; and a memory for storing instructions for execution by the processor [0087], that, when executed, caused the processor to: receive, from the plurality of gauges, information about the distance between the upper contact surface and the lower contact surface [0087, 0088] at each of the plurality of points fig. 2 (230).  	Regarding claim 29, Boyden et al. disclose a processor [0088]; and a memory for storing instruction for execution by the processor [0093-0094], that, when executed, cause the processor to: transmit the information about the distance between the upper contact surface and the lower contact surface at each of the plarujrlity of points [0087-0088], [0093].
	Regarding claim 5, Boyden et al. disclose the at least one actuator is configured to selectively adjust a distance between the upper contact surface and the lower contact surface [0080, 0093 “… cause the body assembly to translate a certain distance”]…
	However, Boyden et al. do not explicitly disclose the distance between upper and lower contact surfaces being about 6 mm to about 18 mm. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to use the device taught by Boyden et al. to distract the surfaces to a distance of about 6 mm to 18 mm, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 25, Boyden et al. disclose the at least one actuator is configured to selectively adjust the distance between the upper contact surface and the lower contact surface [0080, 0093 “… cause the body assembly to translate a certain distance”] being about 6 mm to about 18 mm. 
 	Claim 4, 6, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2010/0262160 A1) in view of Trabish et al. (US 2018/0177612) in further view of Kelly et al. (US 2007/0161872 A1).
Regarding claim 4, Boyden et al. disclose the claimed invention except for each of the plurality of gauges is an encoder.
Regarding claim 4, Kelly et al. disclose wherein each of the plurality of gauges is an encoder [0140].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Boyden et al. and Kelly et al. as both pertain to orthopedic surgeries/adjustment mechanisms containing sensors. Boyden et al. disclose in [0012] that “the sensor can include, but is not limited to, a strain gauge, accelerometer, piezoelectric film, Hall effect sensor, linear variable displacement transducer (LVDT), differential variable reluctance transducer (DVRT), or reed switch sensor”, which includes “sensors are high resolution encoders” taught by Kelly et al. 	Regarding claim 6, Boyden et al. and Kelly et al. disclose the at least one actuator comprises a hydraulic actuator [0017 of Kelly et al.] and the at least one sensor comprises a pressure sensor [0030 of Boyden et al.].  
Regarding claim 21, Boyden et al. and Kelly et al. disclose the at least one actuator comprises at least one of a pneumatic actuator [0017, “pneumatic system”], a hydraulic actuator, or one or more electromagnets. 
Regarding claim 24, Boyden et al. and Kelly et al. disclose each of the plurality of gauges comprises at least one of an encoder [0140 of Kelly et al.] or an optical distance sensor.
 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2010/0262160 A1) in view of Trabish et al. (US 2018/0177612) in view of D’ Lima et al. (US 2015/0105782 A1).  	Regarding claim 7, Boyden et al. disclose the at least one sensor comprises a plurality of pressure sensors [0030].
However, Boyden et al. do not disclose wherein the at least one actuator comprises a plurality of independently operable hydraulic actuators. 	Regarding claim 7, D’ Lima et al. disclose wherein the at least one actuator comprises a plurality of independently operable hydraulic actuators [0051, 0078, “each actuator may be independently controlled and expanded”]. 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Boyden et al. with those of D’ Lima et al. as Boyden et al. disclose the use of a variety of types of actuators, such as “magnet-driven actuator; transcutaneously energized actuator…” [0080] while D’ Lima et al. disclose a type of actuator used on an orthopedic implant, such as the one taught by Boyden et al. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775